                           Case 1:20-cv-01045-MLB Document 1-1 Filed 03/06/20 Page 1 of 2
JS44 (Rev. 6/2017 NDGA)                         CIVIL COVER SHEET
locdml€sofcourt. ThisfomisrequiredfortheuseoftheClerkofCourtforthepurposeofinitietingthecivildock€tr€cord. (SEEINSTRUCTIONSATTACHED)


I. (a) PLAINTIFF(S)                                                                                   DEFENDANT(S)
DONALD J. TRUMP FOR PRESIDENT, INC.                                                                    CNN BROADCASTING, lNC.;CNN PRODUCTIONS,
                                                                                                       ANd CNN INTERACTIVE GROUP, INC.




     (b) counrv or        RESTDENCE         or FrRsr LrsrEn                                                         OF'RESIDENCE OF F'IRST LISTEI)
          PI.AINTII'F'              New York                                                          DEFEIIDANT                           FUITON
                           (EXCEPT IN U.S, PI,AINTIFF CASES)                                                              (IN   U.S.   PL/UNTIIB CASES ONLY)

                                                                                                      NOTE: INLANDCONDEMNAflONCASES,USETEELOCAIION                       oFTIIETRACT OF LAITD
                                                                                                      INVOLVED

     (c) ATTORNEYS                rnnrtr   n*rt,   ADDREss, TELEnHoNE NUMBE& ANn                      ATTORNEYS                         GFKNo\rNr
                                   E-MAILADDRESS)
J. David Hopkins, J. DAVID HOPKINS LAW LLC, 130 Barksdate D
Atlanta, GA 30309, (404) 353-51 84, DHopkins@JDHopkinsLaw.com

Charles J. Harder, HARDER LLP, 132 South Rodeo Drive, Fourth Fl.
Beverly Hills, CA 90212 (424) 203- 1600, CHarder@HarderLLp.com
Pro Hac Vlce Application Forthcoming


II.    BASIS OF JURISDICTION                                                        III. CITIZENSHIP                    OF PRINCIPAL PARTIES
       (PLACE Ar! .X" rN ONE BOX ONLI)                                                    (PLACE AN   'T'   IN ONf, BOX FOR PLAINTITT AIID ONE BOX FOR DEFEIYDAI\I)
                                                                                                                 (FOR DMRSTTY CASFS OM_Y)

                                                                                    PLF DEF                                            PII.      DEF

!,    u...*"r*r**"*
      PLAINTIFF
                             !,    oor*
                                     "q*.ror*
                                   (U.s. GOVERNMENT NOT A PARTY)
                                                                                E, E, "rrrr"no*r,rssrATE n n En                                        INCORPORATED OR PRINCIPAL
                                                                                                                                                       PLACE OF BUSINESS IN TIIIS STATE

nr r.*.orr*r.n,              En o*r*.r*                                         E, !,                        E,                                        INCORPORATED AI\D PRINCIPAL
                                  (INDICATE CTTIZENSHIP OF PARTIES
                                   INITEMltr)
                                                                                      "rrrrrno"^*rorrorrE.                                             PL,II.CE OI'BUSINESS IN ANOTHER STAIT

                                                                                n, E, "rrrono .r*r..o"n no E,                                          FOREIGNNATION



IV. ORIGIN @ucB.uv"*"rN oNE BoxoNLy)
  Erooo * E, *r*o*ooou nrnrmrornrnonr                                          r-                           I_I   TRANSFERREDFROM             T-'] MULTIDISTRICT I_]   APPEAL TO DISTRICT JUDGE
                                                                               I_I4   REINSTATED   OR LJs         ANOTEER IIISTRICT           IJ6LI'IIGATION- LJ7      FROM MAGISTRATEJT,IDGE
    PROCNNTTING STATECOURT APPELLATECOURT                                             REOPENED                      (Sp€ci&Distdct)               TRANSFER             JUDGMENT

 r--.I   MT]LTIDISTRICT
 lJtlrrrcluox-
         DIRECTrII,E


V. CAUSE OF ACTION                           lcnn rur   u.s.   cIvIL srArurE   TTNDER   w,rcg you   AnE FrLrNc AND wRrrE A BRrEr sTATEMENT oF cAUsE - Do Nor                crrE
                                            Ji]RISDICTIONAL STATUTES I'NI,ESS DIVERSNY)

      Libel/Defamation




(IF COMPLEX, CIT[',CK REASON BELOW)

     E l. Unusua[y large number ofparties.                                            n 6. probl"-s locating orpreserving evidence
     n 2. Unusually large number of claims or defenses.                               n Z. fenaing parallel investigations or actions by govenrment.
     E   3. Factual    issues are exceptionally complex                               E s. vtottipt. use of experts.
     E   4.   Greater than nonnal volume of evidence.                                 n g. Need for discovery outside United States boundaries.
     E   5. Extended discovery period         is needed.                              [0. E*irt"o.e of highty technical issues and proof.

TOROFFICE USE ONLY

RECEIPT#_                           AMOUI$ S                                              AIPLYINCFp

                                                                                          NATUREOFSUTT_                                CAUSEOFACTION_
                                Case 1:20-cv-01045-MLB Document 1-1 Filed 03/06/20 Page 2 of 2

VI. NATIIRE OF SIIIT                         GT,ACE AN.x,, rN oNE Box oNLy)

                              THS DISCOVERY TRACK            CML    RIGHTS . "4' MONTIIS DISCOYERY TRACK                     SOCIAL SECURITY.'O' MONTIIS DISCOVERY
ffi                                                               Ll  ,l40OTHERCMLRIGHTS

       E
                 ENFORCEilIENT OF ruDGMENT
            rsz npcowny oF DEFATTLTED sruDEM
                                                                  E
                                                                  l-'l
                                                                         44tvor[,{c
                                                                         l+z Er,cr-oYuBNr
                                                                                                                             TT
                                                                                                                              E
                                                                                                                                         85lmA(139sfr)
                                                                                                                                         862   BLACK LUNG (923)

       lJ
                IOANS (Excl. Velres)                              LJ,I43      HOUSING/ ACCOMMODATIONS                              E     863   DIwc (405(s)
            153   RrcovER.Y oF oVERPAYMENT oF                     E      445 ArrcRIcANs wirh DISABILITIES   -   Espto]@cdr         E     863 DI\VW (405(s))
                  VETERANS BENEFMS                                [J     ,146 AMENCANS with DISABILITIBS    -   OIhq               E     864 SSID TTrI,E)(VI
                                                                  E      448 EDUCATToN                                             E     86s RSr (405G)

                                                                                                                             FEDERAL TAX SI,]ITS.'4tr MONTHS DISCOVERY
            I2OMARINE                                        IMMIGRATION -'O'' MONI'I{S DISCOVERY TRACK
            I3O MILLER ACT
                                                                 E       462NATURAIIZATION   APPUCATION                      -ff         rzo   uxns   (U.s.   ptsiotifforDefend8t)
            I4O NEGOTIABLE INSTR1JMENT
            I51 MBDICAREACT
                                                                 E       465 OTHER IMMTGRATION ACTIONS
                                                                                                                                   E     871 IRS   -Tr{rRD PARTY26USC7609

            160 STOCKHOLDERS' SI,JITS                        PRISONER PETITIONS . -O' MONTIIS DISCOVERY                      OT}IER STAI'IJTES .         '4' MOMHS         DISCOVERY
            I9O OTHER CONTRACT                                                                                               TRACK
            I95 COMRACT PRODUCT      LIABIUTY                    E       463 IIABBAS CORPUS Ali6 Delahee                           I I   3TSFATSECLAIMSACT
            I96 FRANCHISE                                        I-I     5IO MOTIONS TO VACATE SENTENCE                            I_l   376 Qui   Tm   31 USC 3729(a)
                                                                 l-1     s:o   rrlnras conpus                                      E     400STATEREAPPoRTIoNMEI{T
REAL PROPERTY. "4' MONTHS DISCOVERY                              ff      srs   mrers conrus DEATH      PENALTY                     E]    43OBANKSANDBANKING
---fr ro r-lr.ro coNDEMNATToN
            u
                                                                 E
                                                                 T-'l
                                                                         540
                                                                         550
                                                                             MANDAMUS & oTHER
                                                                             CIVILRJGHTS - FitedPro se                       -     E
                                                                                                                                   E
                                                                                                                                         450 cotvfi/rERcMcc RATES/ETC.
                                                                                                                                         460DEPORTATTON
    I-1 220 FORECLOSURE                                          ft      sss enrsoN coNDrrroN(s) - Filed prc se                    IJ    470 RACKETEER INFLUENCED AND CORRUPT
    ff zro runr  rrese & ETEcTMENT                               El      s60 CML DETAINEE: CONDmONS OF                                          ORCANIZATIONS
       E 240TORTS TO LAND                                                    CONFINEMEM                                                  480 CONSUMER CREDIT
       r-] 245 TORT PRODUCT LIABtrITY                                                                                              E     490 CABLE/SATELLITE         ry
       flzro arr ornnREAL PRoPERTY                           PRISONERPETITIONS. "4' MONTHS DISCOVERY                               E      890 OTHER STATUTORY ACTIONS
                                                                                                                                   E
                                                                                                                                   E
                                                                                                                                          891 AGRICT.ILTTJRAL ACTS


                                                             -trIE       550
                                                                         555
                                                                               CML RIGHTS - Filedby Couel
                                                                               PNSON CONDITION(S) - Filed by Cousel                E
                                                                                                                                   E]
                                                                                                                                          893 ENVIRONTVIENTAL MATTERS
                                                                                                                                          895 FREEDOM OF INFORMATION ACT
                                                                                                                                          899 ADMINISTRATIVE PROCBDIJRES ACT /
            3I5 AIRPLANB PRODUCT LIABILITY                                                                                                     REVIEW OR APPEAL OF ACENCY DECISION
            320 ASSAULT, UBEL & SLANDER
            330 FEDERAL EMPIOYERS' LIABIUTY                              625 DRUG    RELATED SEZURE OF PROPERTY
                                                                                                                                   E     950 CONSTITUTIONALITY OF STATE STATUTES

            340 MARINE                                                        2l usc   881                                   OTHER STATUIES . '8" MONTHS DISCOVERY
            345 MARINE PRODUCT LI,ABIUTY                         r-l     690 oTlrER
            350 MOTOR VEHICLE
            355 MOTOR VEHICLE PRODUCT LIABIUTY
            360 OTIIERPERSONAL INJIJRY
                                                             LABOR- "4" MONTHS DISCOVERY TRACK
                                                             @E                                                              T-          4IO ANTITRUST
                                                                                                                                         850 SECTJRITIES / COMMODITIES / EXCIIANGE


-           362 PERSONAL INJURY. MEDICAL
                MALPRACIICE                                      l-1
                                                                         720
                                                                         740
                                                                               LABOR/MGMT. RELATTONS
                                                                               RAILWAY lr{BoRAcT
                                                                                                                             OTHBR STATUTES             -'O'   MONTTIS DISCOVERY

       E    365 PERSONAI INJURY - PRODUCT LIABTLITY              f]      zst   navrv ma MEDrcAr,LEAvEAcr                     I           rlr    AxBrrRATroN
       E    367 PERSONAI INJIJRY - r{EAITII CARB
                                                                 E       790 OTHERT-ABOR UTTGATTON                                              (confim / veatf / ordEr /Modin
                 PHARMACEUTICAL PRODUCT LIABILITY                ff      ?91 EMPL. RBT. rNC. SECTJRTTYACT
       fl   368 ASBESTOS PERSONAL TNJURY PRODUC:T
                  LIABILITY
                                                                                                                             * PLEASE NOTE DISCOVERY
                                                                                                                               TRACK FOR EACII CASE TYPE.
                                                                                                                               SEE LOCAL RI]LE 26.3
                                                             PROPERTY RIGHTS.'8' MONTHS DISCOVERY
            380 OTIIER PERSONAL PROPERTY DAMACE
                                                                         830   PATENT
                                                                         835   PATENT ABIJ]{IJVIAI LD NLW DI{L](J
BANKRI]PTCY. "0" MONTTIS DISCOVERY TRACK                                        APPr.tCAr-tONS (ANt)A) - dk/il
   El 422 APPEAL 28 usc ls8                                                     Hatch Wa\Drsn cascs                          -
       f]   423 WmTDRAWAL 28 USC I 5?




                                                                                                                             -
VII, REQUESTED IN COMPLAINT:
      ll
    crm,cx rn clAss AcrroN TJNDER F.RCiv.p. 23 DEMAND s In excess of $1,000
JURYDEMAND El vns ! xo (cmc*yEsryrFDEMAr\DEDTNCoMpLATNT)


vrtr. RELATED/REFTLED CASE(S) rF At[y
            JUDGE

CML         CASES ARE DEEMED RELATED IF TIIE PENDING CASE II\IVOLVES: lcrncx *rnopRrArE Box)
       E r. pnoppnry INCLUDED rN Alr EARLIER NUMBERED pEfaDING suIT.
       E 2. SAME ISSTJE Of,' F'ACT OR ARISES OIIT OI' TIIE SAME EYENT OR TRANSACTION INCLIJI'ED IN AII EARLIER NI'MBERED PEIIDING SUIT.
       E3. VALIDIIYORII\FRINGEMENTOTTHESAMEPATENT,COPYRIGETORTRADEMARKINCLIJDEDINAIIEARLIERNIJMBERE,DPEIYDINGSUIT,
       E4. APPEALSARISINGOUTOT'THESAMEBAI{KRI]PTCYCASEANDAIVYCASEREI,A-TEDTMRETOWEICEEAVEBEENDECIDEDBYTIIESAME
               BAI{KRTJPTCY JI'DGE.
       E    5. REPETITTVE CASES FILED BY PRO SE LITIGANTS.
       E    0. cowrrroN oR RET,ATED cAsE To cAsE(s) BErNG STMIJLTANEoUSLY FrLED (rNcLrJDE ABBREVIATED sryr,E oF orEER cAsD(s)):



       E] 7. EITITER SAME OR ALL           OF TIIE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY hTVOLVED IN CASE NO.                                                       ,WHICHWAS
                                Thiscsse   E IS   EISNOTlcheckonebox)SIJBSTAI\TIALLYTHESAMECASE.




                                                                                                                    3    (, 2o2t>
                     OT ATTORNEY OF'RECORI)                                                                           DATE
